      Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 1 of 57




     IN THE DISTRICT COURT OF THE UNITED STATES

                    For the Western District of New York
                                 ____________________________

                                                       NOVEMBER 2018 GRAND JURY
                                                       (Impaneled 11/02/2018)

THE UNITED STATES OF AMERICA                           SUPERSEDING INDICTMENT

       -vs-                                            18-CR-108-EAW

ROBERT MORGAN                                          Violations:
(Counts 1, 6-10, 14, 29, 38-39, 46-47, 56-65, 68-70,   Title 18, United States Code,
80-90, 92-98, 100, 111, 114)                           Sections 1349, 1343, 1344, 1956(h) and 2
FRANK GIACOBBE                                         (114 Counts and 3 Forfeiture
(Counts 1, 2-5, 11-19, 21-31, 33-37, 40, 42-45, 48-    Allegations)
56, 58, 60, 64-65, 79-80, 83-88, 90-92, 94-96, 114)
TODD MORGAN
(Counts 1, 20-23, 29-36, 41-45, 49, 51-53, 66-79,
81-82, 89-90, 93-99, 101-110, 112-114)
MICHAEL TREMITI
(Counts 1, 76, 78, 114)


                                     INTRODUCTION

                               The Grand Jury Charges That:

1.     At all times relevant to this Indictment:

       a.     Morgan Management, LLC (“Morgan Management”), based in Pittsford,

New York, managed a portfolio of residential and commercial real estate properties owned

by limited liability companies associated with defendant ROBERT MORGAN. Grand

Atlas Property Management LLC (“Grand Atlas”) acquired Morgan Management in or

about the summer of 2018 and thereafter managed the real estate portfolio.
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 2 of 57




       b.     Aurora Capital Advisors, LLC, based in Buffalo, New York, was a

commercial real estate firm engaged in the business of brokering loans for borrowers seeking

financing for multi-family properties such as apartment complexes.

       c.     Defendant ROBERT MORGAN was the managing member and chief

executive officer of Morgan Management until its acquisition by Grand Atlas. In addition to

his role with Morgan Management, Defendant ROBERT MORGAN and entities he

controlled and managed owned a substantial portfolio of real estate holdings.

       d.     Defendant FRANK GIACOBBE owned and operated Aurora Capital

Advisors, identified himself as the Principal, and employed others to assist him in brokering,

and attempting to broker, real estate loans.

       e.     Defendant TODD MORGAN was a Project Manager at Morgan

Management until its acquisition by Grand Atlas.

       f.     Defendant MICHAEL TREMITI was the Director of Finance at Morgan

Management until its acquisition by Grand Atlas.          After the acquisition, Defendant

MICHAEL TREMITI was a part owner of Grand Atlas and the Senior Vice President of

Finance through in or about the end of 2018.

       g.     Patrick Ogiony was employed by and worked for defendant GIACOBBE as

Managing Director at Aurora Capital Advisors.

       h.     Kevin Morgan was a Vice President at Morgan Management through in or

about May 2018.

       i.     Scott Cresswell was the Chief Operating Officer at Morgan Management

beginning in or about February 2016 through its acquisition by Grand Atlas. After the




                                               2
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 3 of 57




acquisition, Scott Cresswell was a part owner of Grand Atlas and the President and Chief

Executive Officer through in or about May 2019.

      j.     Morgan Services LLC ( “Morgan Services”), based in Farmington, New York

was a contracting business owned by defendant ROBERT MORGAN and his wife. Morgan

Services LLC dissolved in approximately December 2016 and was replaced by Morgan

Facilities LLC (“Morgan Facilities”), which conducted the same business as Morgan

Services and was also owned by defendant ROBERT MORGAN and his wife.

      k.     The Amherst Gardens Apartments (“Amherst Gardens”) was a multi-family

residential apartment complex located at 86 East Amherst Street, Buffalo, New York.

      l.     Chesed Properties Buffalo, LLC (“Chesed Properties”) was a limited liability

company formed to purchase Amherst Gardens.

      m.     The Avon Commons Apartments (“Avon Commons”) was a multi-family

residential apartment complex located at 597 Collins Street, Avon, New York.

      n.     Morgan Avon Apartments, LLC (“Morgan Avon”) was a limited liability

company formed to purchase Avon Commons.

      o.     The Eden Square Apartments (“Eden Square”) was a multi-family residential

apartment complex located at 9000 Old Station Road, Cranberry Township, Pennsylvania.

      p.     Cranberry Vista Apartments, LLC was a limited liability company formed to

purchase Eden Square.

      q.     The Morgan Ellicott Apartments (“Morgan Ellicott”) was a multi-family

residential apartment complex located at 221 and 291 William Street, Buffalo, New York.

      r.     Morgan Ellicott Apartments, LLC was a limited liability company formed to

purchase Morgan Ellicott.



                                            3
      Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 4 of 57




       s.      The Rochester Village Apartments at Park Place (“Rochester Village”) was a

multi-family residential apartment complex located at 10100 Kettlecreek Drive, Cranberry

Township, Pennsylvania.

       t.      Park Place Pittsburgh, LLC (“Park Place”) was a limited liability company

formed to purchase Rochester Village.

       u.      The Rugby Square Apartments (“Rugby Square”) was a multi-family

residential apartment complex located at 215 Dorchester Avenue, Syracuse, New York.

       v.      Rugby Square, LLC was a limited liability company formed to purchase

Rugby Square.

       w.      The Reserve at Southpointe (“Southpointe”) was a multi-family residential

apartment complex located at 1000 Meadow Lane, Canonsburg, Pennsylvania.

       x.      The Reserve at Southpointe, LLC was a limited liability company formed to

purchase Southpointe.

       y.      The Villas of Victor was a multi-family residential apartment complex located

at 2000 Pebbleview Drive, Victor, New York.

       z.      The Villas of Victor, LLC was a limited liability company formed to purchase

the Villas of Victor.

       aa.     Park Place of South Park was a multi-family residential apartment complex

located at 1700 Patrick Place, South Park Township, Pennsylvania.

       bb.     Park Place of South Park Apartment Homes, LLC was a limited liability

company formed to purchase Park Place of South Park.

       cc.     Ellison Heights Apartments (“Ellison Heights”) was a multi-family residential

apartment complex located at 1200-A Penfield Road, Penfield, New York.



                                              4
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 5 of 57




      dd.    Ellison Heights Apartments LLC was a limited liability company formed to

purchase Ellison Heights.

      ee.    Union Square Apartments (“Union Square”) was a multi-family residential

apartment complex located at 59 Union Square Boulevard, Chili, New York.

      ff.    59 Union LLC was a limited liability company formed to purchase Union

Square.

      gg.    The Links at Centerpointe Townhomes (“Links at Centerpointe”) was a

multi-family residential apartment complex located at 2227 Brickyard Road, Canandaigua,

New York.

      hh.    Morgan Canandaigua Land, LLC was a limited liability company formed to

purchase the Links at Centerpointe.

      ii.    The Lakes at 8201, formerly named the Summerwood Apartments, was a

multi-family residential apartment complex located at 8201 Polo Club Dr., Merrillville,

Indiana.

      jj.    Morgan Summerwood Apartments LLC was a limited liability company

formed to purchase The Lakes at 8201.

      kk.    Henrietta Highlands Apartments (“Henrietta Highlands”) was a multi-family

residential apartment complex located at 41 High Manor Drive, Henrietta, New York.

      ll.    Morgan Henrietta Highlands LLC was a limited liability company formed to

purchase Henrietta Highlands.

      mm.    The limited liability companies (“LLCs”) that purchased each of the

properties referenced above at paragraphs (l) through (ll) were owned by other LLCs

controlled or managed by one or more members of the conspiracy.



                                           5
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 6 of 57




       nn.    The Federal Home Loan Mortgage Corporation, known as “Freddie Mac,”

and the Federal National Mortgage Association, known as “Fannie Mae,” were

government sponsored enterprises formed by the United States Congress to increase the

amount of money available in the mortgage lending market.

       oo.    Arbor Commercial Mortgage, LLC (“Arbor”) was a commercial real estate

financing company based in Uniondale, New York and was approved to sell and service

loans on behalf of Fannie Mae and Freddie Mac. Entities such as Arbor that sell and service

loans on behalf of Fannie Mae and Freddie Mac are known within the commercial and

multi-family mortgage industry as “seller-servicers.” The seller-servicers issue the loans,

which are then purchased by Fannie Mae and Freddie Mac. The seller-servicers then

continue to service the loans after the sales to Fannie Mae and Freddie Mac.

       pp.    Berkadia Commercial Mortgage, LLC (“Berkadia”) was a commercial real

estate financing company based in Horsham, Pennsylvania and acted as a seller-servicer on

behalf of Fannie Mae and Freddie Mac.

       qq.    UBS Real Estate Securities Inc. (“UBS”) was a financial institution based in

New York, New York, and was a wholly owned subsidiary of UBS Group AG, a Swiss

global financial services company.

       rr.    M&T Bank was a financial institution based in Buffalo, New York.

       ss.    Evans Bank, N.A. was a financial institution based in Hamburg, New York.

       tt.    ESL Federal Credit Union (“ESL”) was a financial institution based in

Rochester, New York.

       uu.    Canandaigua National Bank & Trust (“Canandaigua National Bank”) was a

financial institution based in Canandaigua, New York.



                                             6
      Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 7 of 57




        vv.    Arbor, Berkadia, M&T Bank, Evans Bank, UBS, ESL and Canandaigua

National Bank were financial institutions, as that term was defined in Title 18, United States

Code, Section 20.

        ww.    Colliers International (“Colliers”) was a real estate services company that,

among other things, appraised multi-family properties.

        xx.    CBRE Group, Inc. (“CBRE”) was a real estate services company that, among

other things, appraised multi-family properties.

        yy.    Capstone Construction Services, LLC was a general contracting firm based in

Rochester, New York.

        zz.    York Risk was an insurance adjuster working on behalf of insurance

companies.

        aaa.   Prudential Asset Resources Inc. (“Prudential Asset Resources”) was a

company that serviced commercial mortgage loans.

        bbb.   A “rent roll” was a document listing, among other things: (1) all of the

tenants in a multi-family property during a specific time frame; (2) the amount of rent paid

by each tenant; and (3) the total rental income for the property during the time frame. The

rent roll often also included the date the tenant began occupying the apartment listed on the

rent roll.

        ccc.   A “trailing twelve statement,” commonly referred to as a “T12 statement” set

forth the income for a property each month for the preceding twelve months.

        ddd.   The “debt service coverage ratio” (“DSCR”) for a property was a ratio of a

property’s income to its debt obligations, and was an indicator of whether a property could

sustain its debt based on its income. Either increased income or decreased expenses on a



                                              7
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 8 of 57




property resulted in a higher DSCR, holding other variables constant. A lender relied upon

the DSCR in determining whether it would issue a loan, and thereafter continued to rely

upon it in assessing a borrower’s ability to meet its obligations going forward. If a loan

failed to meet a certain DSCR after closing, the loan could be considered in default,

providing the lender with contract-based options to protect itself.



       THE MULTI-FAMILY PROPERTY MORTGAGE LENDING PROCESS

       2.     A multi-family property could be acquired by way of new construction or by

purchasing an existing multi-family property. New construction could be funded with a

short-term construction loan intended to finance the property during the period of

construction. Construction loans often required the developer to invest a percentage of its

own funds into the project before issuing the loan and drawing funds from the loan

proceeds. A construction loan was paid off by a permanent loan once its occupancy reached

a required threshold. As with construction loans, permanent loans required the borrower to

invest a percentage of its own funds.



       3.     Before a financial institution determined whether it would issue a permanent

loan on a multi-family property, it typically evaluated various factors, including determining

the property’s value by using the property’s income. Before issuing a construction loan, a

financial institution typically evaluated factors including the cost of construction and the

projected value of the property. In conducting their evaluations, lenders relied on

representations made by potential borrowers concerning cost, value and income.




                                               8
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 9 of 57




                                           COUNT 1

                   (Conspiracy to Commit Wire Fraud and Bank Fraud)

                           The Grand Jury Further Charges That:

       1.      The allegations contained in the Introduction of this Superseding Indictment

are re-alleged and incorporated by reference as if fully set forth herein.



                                       THE CONSPIRACY

       2.      Beginning in or before 2007, the exact date being unknown to the Grand Jury,

and continuing to in or about January 2019, in the Western District of New York, and

elsewhere, the defendants, ROBERT MORGAN, FRANK GIACOBBE, TODD

MORGAN, and MICHAEL TREMITI did knowingly, willfully and unlawfully combine,

conspire and agree together and with Kevin Morgan, Patrick Ogiony, Scott Cresswell, and

others known and unknown to the Grand Jury, to:

       a.      devise a scheme and artifice to defraud financial institutions and government

sponsored enterprises and to obtain money and property from financial institutions and

government sponsored enterprises by means of materially false and fraudulent pretenses,

representations and promises, and for the purpose of executing the scheme and artifice, to

transmit, and cause to be transmitted, by means of wire communication in interstate and

foreign commerce, writings, signs, signals, pictures and sounds, and the scheme and artifice

affected financial institutions, in violation of Title 18, United States Code, Section 1343; and

       b.      knowingly execute a scheme and artifice to defraud financial institutions and

to obtain moneys, funds, credits, assets, securities, and other property owned by, and under

the custody and control of, financial institutions by means of materially false and fraudulent



                                                9
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 10 of 57




pretenses, representations, and promises, in violation of Title 18, United States Code,

Section 1344.



                             OBJECTS OF THE CONSPIRACY

       3.       It was an object of the conspiracy to induce financial institutions to issue

mortgage loans based on false pretenses, representations and promises, which loans the

institutions would not have issued, or would have issued with different terms.

       4.       It was a further object of the conspiracy to provide the financial institutions

servicing the mortgage loans with false information to conceal the misrepresentations that

had induced the lenders to issue the loans, and to conceal the actual financial statuses of the

properties so the lenders would continue to provide additional loans.

       5.       It was a further object of the conspiracy to carry out and to execute the above-

listed objects for the personal gain, benefit, profit, advantage, and accommodation of

defendants ROBERT MORGAN, FRANK GIACOBBE, TODD MORGAN, and

MICHAEL TREMITI.



                       MEANS BY WHICH THE OBJECTS OF THE
                        CONSPIRACY WERE ACCOMPLISHED:

       6.       The objects of the conspiracy were accomplished through the following

means, among others:

       a.       Morgan Management provided property management, accounting and

financial reporting services for the properties owned by limited liability companies

controlled by defendant ROBERT MORGAN.




                                               10
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 11 of 57




       b.     Defendants ROBERT MORGAN and MICHAEL TREMITI, and Kevin

Morgan, as well as others known and unknown to the grand jury, conspired to manipulate

income and expenses for properties to meet debt service coverage ratios (“DSCRs”) required

by lending institutions. The manipulation included, among other things, removing expenses

from information reported to lenders.

       c.     Defendants ROBERT MORGAN, MICHAEL TREMITI, and TODD

MORGAN, and Kevin Morgan, as well as others known and unknown to the grand jury,

conspired to present lending institutions with false and fraudulent inflated construction

contracts and invoices that falsely reported to lending institutions that the contractors

constructing properties were being paid more than the contractors were actually being paid.

       d.     Defendants FRANK GIACOBBE, ROBERT MORGAN, MICHAEL

TREMITI and TODD MORGAN, and Kevin Morgan and Patrick Ogiony, as well as other

co-conspirators, known and unknown to the Grand Jury, provided false information to

financial institutions and government sponsored enterprises that overstated net incomes of

properties and thereby induced financial institutions to: (1) issue loans (a) for greater values

than financial institutions would have authorized had they been provided with truthful

information; and (b) that the financial institutions would not have issued at the time of

issuance had they been provided with truthful information; and (2) forgo contractual rights

that would have inured to the financial institutions had the defendants and Morgan

Management presented accurate financial information to the financial institutions.

       e.     Defendants FRANK GIACOBBE, ROBERT MORGAN and TODD

MORGAN, and Kevin Morgan and Patrick Ogiony, as well as other co-conspirators,

known and unknown to the Grand Jury, employed various mechanisms to mislead



                                              11
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 12 of 57




inspectors, appraisers, financial institutions and government sponsored enterprises with

respect to the occupancy of properties.

       f.     Defendants     FRANK        GIACOBBE,     ROBERT       MORGAN,        TODD

MORGAN, and MICHAEL TREMITI, and other co-conspirators, known and unknown to

the Grand Jury, falsely inflated the amounts owed on properties, by among other things, (1)

providing false documentation of obligations purportedly associated with the properties, (2)

misrepresenting the actual purchase prices of properties by providing false contracts and

contract prices, and (3), as set forth above, presenting false construction contracts and

invoices.



                  ACTS IN FURTHERANCE OF THE CONSPIRACY

       7.     In furtherance of the conspiracy, the following acts, among others, were

committed in the Western District of New York and elsewhere:



                                      Morgan Ellicott

       a.     In or about March 2011, defendant FRANK GIACOBBE and defendant

ROBERT MORGAN and others known to the Grand Jury caused a fictitious contract to be

presented to Evans Bank, stating that Morgan Ellicott Apartments, LLC had contracted to

purchase Morgan Ellicott for $5 million when, in truth and in fact, the purchase price was

$3.1 million. Based in part on that misrepresentation, Evans Bank thereafter issued a $4.5

million loan for the purchase of Morgan Ellicott.

       b.     In or about March 2013, in connection with efforts to refinance Morgan

Ellicott, defendants FRANK GIACOBBE and ROBERT MORGAN, and others known to



                                             12
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 13 of 57




the Grand Jury presented to UBS documents identifying a false and nonexistent $3.5 million

loan purportedly owed on Morgan Ellicott. Based in part on this misrepresentation, UBS

issued an $8.5 million loan on April 30, 2013.

       c.     Defendant FRANK GIACOBBE received a “broker fee payment” of $85,000

from the proceeds of the loan issued by UBS on or about April 30, 2013. On or about May

3, 2013, defendant ROBERT MORGAN also paid defendant FRANK GIACOBBE

$85,000. On or about May 7, 2013, a co-conspirator known to the grand jury paid defendant

FRANK GIACOBBE $50,000.



                                       Rugby Square

       d.     On or about February 22, 2012, Rugby Square, LLC acquired Rugby Square

with a $5.56 million loan from M&T Bank, which was based on an appraised value of $7.52

million. Between or about September 18, 2012, and October 11, 2012, defendant FRANK

GIACOBBE emailed false and inflated income documents to Colliers and Berkadia in

connection with efforts by Rugby Square, LLC to refinance Rugby Square.

       e.     Thereafter, on or about October 25, 2012, Colliers issued an appraisal based

in part on false information provided by defendant FRANK GIACOBBE, valuing the

property at $13 million.

       f.     On or about December 20, 2012, Berkadia issued a $9 million loan to

refinance the property which loan was subsequently purchased by Freddie Mac.

       g.     On or about December 20, 2012, defendant FRANK GIACOBBE received a

payment of $90,000 from the proceeds of the loan. On or about December 21, 2012, a co-

conspirator known to the Grand Jury paid defendant FRANK GIACOBBE $50,000. On or



                                             13
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 14 of 57




about January 2, 2013, defendant ROBERT MORGAN paid defendant FRANK

GIACOBBE $90,000.



                                      Avon Commons

       h.     In December 2013, defendant ROBERT MORGAN signed a purchase

contract on behalf of Morgan Acquisitions LLC to purchase the Avon Commons apartment

complex for $5.9 million with an approximate $4.7 million loan from Evans Bank and an

approximate $1.2 million loan from a fund financed by investors recruited by defendant

ROBERT MORGAN. Approximately one year later, in or about December 2014,

defendant ROBERT MORGAN obtained a $6.3 million loan from Arbor to pay off the

December 2013 loans.

       i.     On October 6, 2014, defendant FRANK GIACOBBE presented an Arbor

employee with a payoff letter for the Morgan-related loan. After learning that Arbor would

not pay off a loan from defendant ROBERT MORGAN’S investor fund, defendant

FRANK GIACOBBE emailed defendant ROBERT MORGAN on October 7, 2014,

attaching a false and fraudulent payoff letter for the Morgan-affiliated loan disguising that

the loan was from a Morgan-affiliated fund. Defendant FRANK GIACOBBE then sent the

fraudulent payoff letter to the Arbor employee.

       j.     On or about October 26, 2014, CBRE issued an appraisal valuing the property

at $8.1 million based in part on a misrepresentation by defendant FRANK GIACOBBE that

Morgan Acquisitions had purchased the property for $8 million in December 2013 when, in

fact, the purchase price was $5.9 million.




                                             14
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 15 of 57




       k.     On or about December 9, 2014, Arbor issued a $6.3 million loan, the amount

of which was based in part on the misrepresentations that: (1) Morgan was indebted to

United Income Partner’s Fund 11% Notes Fund LLC in the amount of $1,371,316.67, and

would use the proceeds of the loan to pay off that debt; and (2) Morgan Acquisitions had

purchased the property in December 2013 for $8 million. Freddie Mac subsequently

purchased the loan from Arbor.

       l.     On or about December 9, 2014, defendant FRANK GIACOBBE received

$63,000 in broker’s fees from the proceeds of the $6.3 million loan.



                                      Rochester Village

       m.     Between on or about October 27, 2014, and on or about April 6, 2015,

defendants, FRANK GIACOBBE, ROBERT MORGAN, TODD MORGAN, and Kevin

Morgan and Patrick Ogiony, in connection with efforts to obtain financing for Rochester

Village, caused misrepresentations regarding storage income, rent rolls, property brochures

and occupancy at the property.

       n.     Between on or about January 14, 2015, and January 19, 2015, defendants

FRANK GIACOBBE and TODD MORGAN, in connection with an inspection related to

the effort to obtain financing for Rochester Village, staged the interior of an unoccupied unit

to make it appear occupied, and as to other unoccupied units, turned radios on in the units

and placed mats and shoes outside apartment doors to mislead inspectors into believing that

the units were occupied.

       o.     On or about May 5, 2015, Colliers issued an appraisal, based in part on false

and fraudulent information provided by the defendants, valuing the property at $64 million.



                                              15
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 16 of 57




        p.      On or about May 12, 2015, Berkadia issued a $45.79 million loan that was

subsequently purchased by Freddie Mac.

        q.      On or about May 12, 2015, defendant FRANK GIACOBBE received a

payment of $460,000 from the proceeds of the $45.79 million loan.

        r.      Between in or about May 2015 and in or about the spring of 2017, defendant

FRANK GIACOBBE and Kevin Morgan caused fraudulent rent rolls and financial

statements to be submitted during quarterly loan servicing reports.

        s.      On June 19, 2017, defendant ROBERT MORGAN sent an email to his real

estate attorney requesting him to create a new master lease that more than doubled the

monthly payment for a master lease Morgan Management had signed on the property.

        t.      On June 20, 2018, defendant ROBERT MORGAN instructed the attorney to

backdate the master lease to January 1, 2017.



                                            Southpointe

        u.      Between on or about April 10, 2015, and March 29, 2016, defendants,

FRANK GIACOBBE and TODD MORGAN, and Kevin Morgan and Patrick Ogiony, in

connection with efforts to obtain financing from Arbor for Southpointe, inflated the number

of storage units and parking spaces available, inflated storage and other income, and

falsified rent rolls.

        v.      On or about April 16, 2015, defendant TODD MORGAN sent defendant

FRANK GIACOBBE and Kevin Morgan an email indicating that the property had a

$35.258 million construction loan and a second loan for $5.3 million. On the same date,

defendant FRANK GIACOBBE replied that he needed to show “payoffs,” – in other



                                             16
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 17 of 57




words, debts to be paid off – of $49 million on the property, and asked where to add

additional debt. Also on the same date, Kevin Morgan forwarded defendant FRANK

GIACOBBE’s inquiry to defendant ROBERT MORGAN, and defendant ROBERT

MORGAN instructed Kevin Morgan to allocate additional debt to a Morgan-related

investor fund, which debt did not exist. Defendant FRANK GIACOBBE caused the

fraudulent debt to be reported to Arbor.

       w.      On or about May 9, 2016, CBRE issued an appraisal based in part on false

information provided by the defendants, valuing the property at $60.5 million.

       x.      On or about June 27, 2016, Arbor issued a $45 million loan which loan was

subsequently purchased by Freddie Mac.

       y.      On or about June 27, 2016, defendant FRANK GIACOBBE received a

payment of $337,500 from the proceeds of the $45 million loan.

       z.      In or about May 2017, defendants FRANK GIACOBBE and TODD

MORGAN caused the creation of a false and fictitious rent roll and T12 statement in

connection with an inspection to be conducted by Arbor related to the inclusion of the $45

million Southpointe loan in a mortgage-backed security.

       aa.     In the spring of 2017, after becoming aware of an investigation into Morgan

Management properties, defendant ROBERT MORGAN informed Kevin Morgan and

others that he planned to create fictitious corporate leases for blocks of apartments in order

to mask lower actual occupancy at Southpointe and other properties. He would then deposit

or arrange for deposits of money into the apartments’ accounts. Defendant ROBERT

MORGAN then instructed Scott Cresswell to ask two contractors to sign fictitious leases for

a number of apartments at the property and to make rent payments for those apartments as



                                             17
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 18 of 57




a favor to defendant ROBERT MORGAN. Defendant ROBERT MORGAN would

arrange for the contractors to be reimbursed for the rent payments.

       bb.     On June 19, 2017, Scott Cresswell instructed a Morgan Management

employee to lease nine vacant units each to Contractor 1 and Contractor 2, and to backdate

the leases to April 1, 2017.

       cc.     From June through August 2017, Contractor 2 made total rent payments of

approximately $274,101.23 for which it was reimbursed by Morgan Management.

       dd.     From June 2017 through September 2017, Contractor 1 made total rent

payments of at least approximately $259,199.90, for which it was reimbursed by Morgan

Management. In December 2017, Contractor 1 made a payment of $86,281.89, for which it

was reimbursed in the amount of $70,290.

       ee.     In September 2017, Wells Fargo, the master servicer for a securitized package

of loans in which the $45 million Southpointe loan was included, received financial

information for the property through the second quarter of 2017, which included a rent roll

as of June 30, 2017. That rent roll listed the eighteen fictitious corporate leases for

apartments purportedly occupied by employees of Contractor 1 and Contractor 2. The total

purported rent for the eighteen apartments was $59,195, which accounted for 18.9 percent

of the total reported rental income, $313,276.57. The eighteen fictitious leases also raised the

occupancy of the building from 220 of 250 units (88.8 percent) to 238 out of 250 units (95.2

percent).



                                         Eden Square

       ff.     Between on or about October 24, 2016, and December 31, 2016, the



                                              18
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 19 of 57




defendant FRANK GIACOBBE, Patrick Ogiony, and Kevin Morgan, in an effort to obtain

financing from Berkadia for Eden Square, falsified rent rolls and T12s, altered lease

contracts to misstate rents and fees, and provided them to Berkadia.

       gg.    On or about October 24, 2016, in order to falsify radon testing required by

Berkadia, defendant FRANK GIACOBBE instructed Kevin Morgan to place a radon

detection canister in a vacant unit on the top floor of the building with the window cracked

during radon testing, despite instructions from the radon testing company to place the

canisters only in ground floor units.

       hh.    Between on or about November 15, 2016, and on or about November 16,

2016, defendant FRANK GIACOBBE and others known and unknown to the Grand Jury

provided false documents to Freddie Mac and Berkadia.

       ii.    On or about November 18, 2016, CBRE issued an appraisal, based in part on

false information provided by the defendants, including that the property was 95.8 percent

occupied. The appraisal valued the property at $54 million.

       jj.    On December 21, 2016, Berkadia issued a $42 million loan which loan was

subsequently purchased by Freddie Mac.

       kk.    On or about December 21, 2016, defendant FRANK GIACOBBE received a

payment of $210,000 from the proceeds of the $42 million loan.

       ll.    On or about December 31, 2016, defendant FRANK GIACOBBE caused

Freddie Mac to be provided with a false and inflated rent roll for Eden Square.

       mm.    In or about early March 2017, an employee of Eden Square, who was

unaware of the scheme to defraud, provided an inspector conducting a pre-securitization

inspection on behalf of Wells Fargo, the master servicer for a securitized package of loans in



                                             19
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 20 of 57




which Eden Square was to be included, with an accurate rent roll showing the property less

than seventy percent occupied. On or about March 15, 2017, Kevin Morgan sent an email

to Berkadia, copying defendant ROBERT MORGAN, attempting to explain diminished

occupancy rates between the December 2016 loan closing and March 2017.



                                           Villas of Victor

       nn.     On or about January 26, 2010, defendant FRANK GIACOBBE caused an

email to be sent to defendant ROBERT MORGAN attaching a false and inflated T12

statement that was subsequently provided to Arbor in connection with efforts to obtain a

refinance loan for the Villas of Victor.

       oo.     On or about February 19, 2010, defendant ROBERT MORGAN emailed

Kevin Morgan to confirm that rent prices had been removed from the internet listing for the

property. On the same date, Kevin Morgan emailed defendant ROBERT MORGAN, and

defendant FRANK GIACOBBE, confirming “ALL RENTS ARE DOWN.”

       pp.     Prior to closing of a loan for the property, defendants ROBERT MORGAN

and FRANK GIACOBBE conspired with Kevin Morgan and others known and unknown

to the grand jury to provide Arbor with false and inflated rent rolls and income statements.

       qq.     On or about May 13, 2010, Arbor issued two loans in a total amount of

$11,390,072.68. The first mortgage, in the amount of $9,750,000 was subsequently

purchased by Fannie Mae. The second mortgage, in the amount of $1,640,072.68 remained

with Arbor. After the loans closed, the conspirators continued to produce false and inflated

rent rolls and income statements during servicing of the loans, through 2016 and into 2017.




                                                 20
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 21 of 57




                                  Park Place of South Park

       rr.    On or about August 16, 2011, defendant ROBERT MORGAN signed a

contract to purchase Park Place of South Park for $11,500,000. Between August 16, 2011,

and September 15, 2011, defendant ROBERT MORGAN and defendant FRANK

GIACOBBE created a second contract, representing a purchase price of $15,375,000.

       ss.    On or about October 25, 2012, Berkadia issued a $13,800,000 loan, in reliance

on the inflated purchase price of $15,375,000. The loan issued by Berkadia was

subsequently purchased by Freddie Mac.



                                       Ellison Heights

       tt.    Between June 2016 and January 2019, defendants ROBERT MORGAN and

TODD MORGAN caused the issuance and payment of a construction loan from ESL

based on a false and inflated construction contract price.

       uu.    Based in part on the inflated construction price, ESL issued a loan on

September 30, 2016, in the amount of $32,000,000.

       vv.    On or about July 17, 2017, defendant TODD MORGAN sent an email to

defendant ROBERT MORGAN and Kevin Morgan attaching a spreadsheet reflecting an

inflated contract price of $34,029,429 but an “actual amount to be paid” of $29,779,430. In

the email defendant TODD MORGAN reported to defendant ROBERT MORGAN that,

upon completion of the Ellison Heights project, there would be an excess of $1,711,312.14

in loan funds for the property.

       ww.    On March 27, 2018, a Contractor 1 employee sent an email to defendant

ROBERT MORGAN, defendant TODD MORGAN and Kevin Morgan attaching a



                                              21
    Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 22 of 57




spreadsheet reflecting an inflated contract price of $34,029,429 but an “actual amount to be

paid” of $30,482,785.

       xx.    Through approximately December 2018, the conspirators presented ESL with

fraudulent documents inflating the actual amounts they had paid Contractor 1, to enable

conspirators to draw out the entire amount of the loan. On or about January 4, 2019,

Contractor 1 signed an Owner Contract Change Order stating that its final contract sum was

$30,482,785. That document was never disclosed to ESL.



                                      Union Square

       yy.    On or about July 28, 2017, an employee of Contractor 3 sent an email to

defendant TODD MORGAN attaching a construction contract in the amount of

$17,984,000 to build Union Square. On the same date, defendant TODD MORGAN

responded inquiring whether the contract was for Morgan Management’s internal purposes

or for the lender for the project. The Contractor 3 employee responded that the contract was

for Morgan Management’s internal use and that defendant TODD MORGAN needed to

tell Contractor 3 what figure to use for the contract be provided to the bank. Defendant

TODD MORGAN replied that the figure for the bank was $19,484,000. The Contractor 3

employee responded with an email attaching two contracts, one in the amount of

$17,984,000 and one in the amount of $19,484,000.

       zz.    On or about August 15, 2017, Capstone Construction Services, LLC prepared

a preconstruction project analysis for Canandaigua National Bank based on the inflated

contract amount of $19,484,000.

       aaa.   On or about September 4, 2017, Canandaigua National Bank issued a



                                            22
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 23 of 57




construction loan of $18,500,000 based in part on the false and inflated construction

contract amount of $19,484,000.



                                   Links at Centerpointe

       bbb.   On or about July 17, 2014, Kevin Morgan presented Canandaigua National

Bank with fraudulent documents reflecting construction costs of $17,358,479 as part of

$21,826,253 total costs for the property. Based in part on false information, Canandaigua

National Bank issued a construction loan in the amount of $18,300,000 on or about January

21, 2015.

       ccc.   In or about November 2016, defendant FRANK GIACOBBE caused the

creation of a spreadsheet reflecting further inflated construction costs in a total amount of

$22,785,268, and caused this falsely inflated financial information to be presented in

connection with efforts to obtain permanent financing. Based in part on this false

information, CBRE issued an appraisal valuing the property at $28,350,000. Arbor issued

two loans – one for $21,140,000 and one for $2,926,616.88 – on January 12, 2017, based in

part on the CBRE appraisal. Freddie Mac later purchased the $21,140,000 loan.



               Morgan Management Accounting and Financial Reporting

       ddd.   From approximately 2007 through early 2016, defendants ROBERT

MORGAN and MICHAEL TREMITI directed employees to move certain expenses off the

books of properties to present false financial pictures of the properties during quarterly

reporting to lending institutions and when Morgan Management sought to re-finance

properties.



                                             23
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 24 of 57




       eee.   On April 7, 2016, Kevin Morgan sent an email to Morgan Management

employees, including defendant MICHAEL TREMITI and copying defendant ROBERT

MORGAN, stating, “Guys – who is handling this? We should never send in financials that

show DCR below where we need to be based on the loan docs.” Later that same day, Kevin

Morgan sent a second email to Morgan Management employees, including defendant

MICHAEL TREMITI and copying defendants ROBERT MORGAN and TODD

MORGAN, stating, “DSCR should be reviewed prior to sending in and if we do not meet

the requirement we need to make adjustments so we do meet it.”

       All in violation of Title 18, United States Code, Section 1349.



                                        COUNTS 2-82
                                         (Wire Fraud)
                           The Grand Jury Further Charges That:

       1.     The allegations contained in the Introduction and Count 1 of this Superseding

Indictment are re-alleged and incorporated by reference as if fully set forth herein.

       2.     Beginning in or before January 2010, the exact date being unknown to the

Grand Jury, and continuing to in or about June 2017, in the Western District of New York,

and elsewhere, the defendants, ROBERT MORGAN, FRANK GIACOBBE, TODD

MORGAN, AND MICHAEL TREMITI did devise, and intend to devise, a scheme and

artifice to defraud financial institutions and government sponsored enterprises and for

obtaining money and property from financial institutions and government sponsored

enterprises by means of materially false and fraudulent pretenses, representations and

promises, and the scheme and artifice affected financial institutions.




                                              24
    Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 25 of 57




         3.    On or about the dates set forth below, in the Western District of New York,

and elsewhere, for the purpose of executing the scheme and artifice, the defendants set forth

below, did transmit, and cause to be transmitted, by means of wire communication in

interstate and foreign commerce, writings, signs, signals, pictures and sounds as set forth

below:


                                     RUGBY SQUARE

 COUNT          DATE       DEFENDANT(S)        DESCRIPTION OF WIRE COMMUNICATION

                                             Email to Rugby Square property manager
                                             stating that a false and inflated rent roll was the
                             FRANK
    2         09/04/2012
                            GIACOBBE         “updated rent roll that we are moving forward
                                             with (sic).”

                                             Email to Colliers employees in Columbus,
                                             Ohio attaching a false Rugby Square rent roll
                             FRANK
    3         09/18/2012
                            GIACOBBE         and a false Rugby Square T12 statement to
                                             Colliers.

                                             Email to Berkadia containing a certification by
                                             a co-conspirator of a false Rugby Square rent
                             FRANK
    4         10/11/2012
                            GIACOBBE         roll.



                                             Email to a co-conspirator’s employee asking
                                             whether the co-conspirator had been providing
                             FRANK
    5         12/05/2013
                            GIACOBBE         the loan servicer with “regular” numbers or
                                             “inflated” numbers for Rugby Square.




                                             25
  Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 26 of 57




COUNT     DATE       DEFENDANT(S)    DESCRIPTION OF WIRE COMMUNICATION

                           AVON COMMONS

                                    Email from Kevin Morgan to defendant
                                    ROBERT MORGAN forwarding an email
                      ROBERT        from Patrick Ogiony requesting a $1,439,075
  6     09/30/2014
                      MORGAN
                                    payoff letter from Monroe Capital and asking
                                    “Robert can you get this?”

                                    Email from defendant ROBERT MORGAN to
                      ROBERT        Kevin Morgan responding “Yes” to the email
  7     09/30/2014
                      MORGAN
                                    referenced at Count 6.

                                    Email to Monroe Capital requesting a payoff
                      ROBERT
  8     10/01/2014
                      MORGAN        for Avon Commons.

                                    Email   from    Monroe       Capital   indicating
                      ROBERT
  9     10/01/2014
                      MORGAN        unfamiliarity with an Avon Commons loan.

                                    Email to Monroe Capital acknowledging there
                      ROBERT
 10     10/01/2014
                      MORGAN        was no Monroe Capital loan to be paid off.

                                    Email to a co-conspirator, known to the Grand
                                    Jury, with a payoff letter for Avon Commons
                       FRANK
 11     10/06/2014
                      GIACOBBE      for a fictitious debt to a Morgan Management-
                                    related entity, Morgan 11% Notes Fund, LLC.




                                    26
  Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 27 of 57




COUNT     DATE       DEFENDANT(S)     DESCRIPTION OF WIRE COMMUNICATION

                                    After a co-conspirator, known to the Grand
                                    Jury, replied to the email set forth in Count 11
                                    stating   that   if   the   debt   to   a   Morgan
                                    Management-related entity was not recorded it
                       FRANK
 12     10/06/2014
                      GIACOBBE      would be “considered a cash out” and “we
                                    would get f****d,” defendant GIACOBBE
                                    responded with an email stating, “Ok. Let me
                                    see what I can do.”

                                    Email to the co-conspirator referenced in
                       FRANK        Counts 11 and 12, stating, “Call me back as
 13     10/07/2014
                      GIACOBBE
                                    soon as possible.”

                                    Email from defendant FRANK GIACOBBE
                                    to defendant ROBERT MORGAN, attaching
                       FRANK
                      GIACOBBE      a false and altered payoff letter for Avon
 14     10/7/2014
                                    Commons, replacing the name Morgan 11%
                      ROBERT
                      MORGAN        Notes Fund, LLC with United Income
                                    Partners Fund 11% Notes Fund, LLC.

                                    Email to the co-conspirator referenced at
                       FRANK        Counts 11 through 13, attaching the false and
 15     10/07/2014
                      GIACOBBE
                                    altered payoff letter referenced at Count 14.




                                    27
  Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 28 of 57




                         ROCHESTER VILLAGE

COUNT     DATE       DEFENDANT(S)     DESCRIPTION OF WIRE COMMUNICATION

                                    Email to Colliers attaching a false and inflated
                       FRANK        Rochester Village     operating   budget, T12
 16     10/27/2014
                      GIACOBBE
                                    statement, and rent roll.

                                    Email to defendant FRANK GIACOBBE
                                    forwarding a true and accurate T12 income
                       FRANK        statement that Kevin Morgan had received
 17     10/30/2014
                      GIACOBBE
                                    earlier that day from a Morgan Management
                                    employee.

                                    Email to Patrick Ogiony forwarding the true
                       FRANK        and accurate T12 statement referenced in
 18     10/30/2014
                      GIACOBBE
                                    Count 17.

                                    Email to Kevin Morgan attaching a fraudulent
                                    and false and inflated “pro forma” document
                                    listing several categories of income and
                       FRANK        expenses for Rochester Village, including
 19     10/28/2014
                      GIACOBBE
                                    $72,900 in annual income for “storage space.”
                                    The pro forma indicated that the $72,900 in
                                    income came from 180 storage units.

                                    Email forwarding an email from the Rochester
                       TODD         Village property manager stating that the
 20     10/29/2014
                      MORGAN
                                    property had 45 storage units.
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 29 of 57




                                Email    to   defendant    TODD     MORGAN,
                   FRANK
                  GIACOBBE      copying Kevin Morgan and Patrick Ogiony,

21   10/29/2014                 responding to the email referenced at Count 20
                    TODD
                   MORGAN       and asking “where did 72k come from on the
                                proforma (sic).”

                   FRANK        Email to defendant FRANK GIACOBBE,
                  GIACOBBE
                                responding to the email referenced at Count
22    10/29/14
                    TODD        21, stating that the “72k” on the Rochester
                   MORGAN
                                Village pro forma came from “magic”.

                   FRANK        Email to Kevin Morgan, copying defendants
                  GIACOBBE
                                TODD MORGAN               and Patrick   Ogiony,
23   10/29/2014
                    TODD        stating, “Guys now is not the time for the
                   MORGAN
                                TRUTH!”

                                Email to a representative of an investor falsely
                   FRANK        stating that Rochester Village had 180 storage
24   11/05/2014
                  GIACOBBE
                                units.

                                Email to defendant FRANK GIACOBBE
                                attaching conditional certificate of occupancy
                   FRANK
25   11/18/2014   GIACOBBE      for Rochester Village construction building 19
                                restricting occupancy to only four apartment
                                units and some common areas.

                                Email to Kevin Morgan, copying Patrick
                   FRANK
26   11/18/2014
                  GIACOBBE      Ogiony, stating “I see white out in our future.”

                                Email to Colliers falsely stating that Rochester
                                Village “became one hundred percent occupied
                   FRANK
27   11/20/2014
                  GIACOBBE      the month of October” and attaching a false
                                and inflated T12 income statement.



                                29
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 30 of 57




                                Email to a co-conspirator regarding Pizza
                   FRANK        Joe’s, which was identified as occupied in a
28   11/24/2014
                  GIACOBBE
                                rent roll.

                                Email to Kevin Morgan, copying defendant
                                TODD MORGAN, stating that if the lender
                   FRANK        found out that Rochester Village did not have
                  GIACOBBE
                                certificates of occupancy despite defendant
                   ROBERT       FRANK GIACOBBE’s representations that
29   12/11/2014
                   MORGAN
                                the property was one hundred percent leased,
                    TODD        the lender would not close and stating, “I’ve
                   MORGAN
                                tried everything so I suggest we jam it at the
                                end and hope they don’t notice.”

                                Email to the Rochester Village property
                                manager,      copying    defendants     FRANK
                   FRANK
                  GIACOBBE      GIACOBBE and TODD MORGAN, asking
30   01/19/2015
                                whether radios left on during the January 14,
                    TODD
                   MORGAN       2015, inspection were still audible and whether
                                mats were still in the hallways.

                                Email to Kevin Morgan, copying defendant
                    FRANK       FRANK GIACOBBE, and identifying three
                  GIACOBBE,
31   01/19/2015                 units in which radios had been left on after
                    TODD        conspirators staged apartments to appear
                   MORGAN
                                occupied during an inspection.

                                Email    to   a   Rochester   Village   property
                                manager,      copying     defendant      TODD
                    TODD        MORGAN, asking the property manager to
32   03/24/2015
                   MORGAN
                                arrange for cars to be parked in the Building
                                1000 parking garage.



                                30
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 31 of 57




                   FRANK        Email to Patrick Ogiony and defendant
                  GIACOBBE
                                KEVIN       MORGAN,          copying     defendant
33   03/24/2015
                    TODD        GIACOBBE, attaching a true rent roll for
                   MORGAN
                                Rochester Village.

                                Email to Kevin Morgan and defendant TODD
                   FRANK
                  GIACOBBE      MORGAN, copying defendant GIACOBBE,

34   03/24/2015                 requesting a copy of the Rochester Village
                    TODD
                   MORGAN       marketing brochure without reference to “free
                                cable.”

                                Email to Patrick Ogiony and defendant
                   FRANK
                  GIACOBBE      GIACOBBE,        copying       Kevin      Morgan,

35   03/25/2015                 attaching   a   fraudulent    Rochester    Village
                    TODD
                   MORGAN       marketing brochure without reference to “free
                                cable.”

                   FRANK        Email to Kevin Morgan and defendant TODD
                  GIACOBBE
                                MORGAN,         copying      defendant    FRANK
36   03/30/2015
                    TODD        GIACOBBE, attaching a false and inflated rent
                   MORGAN
                                roll.

                                Email to defendant FRANK GIACOBBE with
                                a list of apartments identified by the Rochester
                   FRANK        Village property manager as vacant but
37   03/31/2015
                  GIACOBBE
                                identified as leased or occupied on the rent
                                roll.

                                Email to attorney instructing attorney to inflate
                   ROBERT       master lease to $473,970 annually, and
38   06/19/2017
                   MORGAN
                                $39,497.50 monthly.




                                31
  Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 32 of 57




                                    Email to attorney instructing attorney to
                      ROBERT        backdate master lease referenced at Count 38
 39     06/20/2017
                      MORGAN
                                    to January 1, 2017.


                             SOUTHPOINTE

COUNT     DATE       DEFENDANT(S)     DESCRIPTION OF WIRE COMMUNICATION

                                    After Patrick Ogiony sent Kevin Morgan an
                                    email asking for removal of “‘Rent Includes:
                                    Cable TV’” from Southpointe web page and
                       FRANK
 40     04/10/2015
                      GIACOBBE      removal      of    “Cable     Included”     from   the
                                    Southpointe website’s “features and amenities”
                                    defendant GIACOBBE replied “BOOM”.

                                    Email     to      defendant    TODD       MORGAN
                                    regarding         free   cable     advertised      on
                       TODD         Southpointe’s website, responding to the
 41     04/10/2015
                      MORGAN
                                    emails referenced at Count 40, stating, “Todd
                                    wtf. This needs to be changed everywhere.”

                                    Email to Kevin Morgan, copying defendants
                       FRANK
                      GIACOBBE      TODD MORGAN                   and Patrick    Ogiony,

 42     04/10/2015                  responding to the emails referenced at Counts
                       TODD
                      MORGAN        40 and 41, stating: “Guys we need to be on our
                                    A Game to get max dollars.”

                                    Email to defendant FRANK GIACCOBE and
                                    Kevin Morgan, copying Patrick Ogiony,
                       FRANK
                      GIACOBBE      responding to the emails referenced at Counts

 43     04/11/2015                  40 to 42, stating, “I’ve removed ‘cable
                       TODD
                      MORGAN        included’ from the Morgan communities
                                    website. I’ll try to remove it from as many [ ]
                                    as I can.”


                                    32
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 33 of 57




                                Email to defendant FRANK GIACCOBE and
                   FRANK        Kevin Morgan, copying Patrick Ogiony,
                  GIACOBBE
                                responding to the emails referenced at Counts
44   04/13/2015
                    TODD        40 to 43, stating: “Update: I’ve been told items
                   MORGAN
                                involving cable    have    been removed for
                                Southpointe on the websites.”

                                Email from defendant FRANK GIACOBBE
                   FRANK        to Kevin Morgan and defendant TODD
                  GIACOBBE
                                MORGAN, copying Patrick Ogiony and
45   04/16/2015
                    TODD        stating that he “need[ed] to show payoffs
                   MORGAN
                                totaling around 49million (sic)” and asking
                                where to claim the debt was owed.

                                Email from Kevin Morgan to defendant
                                ROBERT       MORGAN         asking   defendant
                   ROBERT       ROBERT MORGAN how he wanted to
46   04/16/2015
                   MORGAN
                                respond to defendant FRANK GIACOBBE’S
                                email referenced at Count 45.

                                Email from defendant ROBERT MORGAN to
                                Kevin Morgan instructing him to attribute $5.3
                   ROBERT
47   04/16/2015
                   MORGAN       million to Monroe Capital and remaining
                                payoff to “morgan fund.”

                                Email to a co-conspirator, copying defendant
                                FRANK GIACOBBE, providing false and
                   FRANK
48   11/03/2015   GIACOBBE      inflated information about the number of
                                parking spots and storage spaces at the
                                property.




                                33
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 34 of 57




                                Email to defendant FRANK GIACOBBE,
                   FRANK        Kevin Morgan and Patrick Ogiony forwarding
                  GIACOBBE
                                an email from the Southpointe property
49   03/29/2016
                    TODD        manager attaching a document with rental
                   MORGAN
                                information for the property stating that fewer
                                than twenty storage units were occupied.

                                Email to Patrick Ogiony instructing Patrick
                   FRANK        Ogiony to fill out a Southpointe rental
50   03/29/2016   GIACOBBE
                                information      document         “to   match     our
                                economics.”

                                Email to defendants FRANK GIACOBBE,
                                TODD       MORGAN           and    Patrick     Ogiony
                   FRANK
                  GIACOBBE      attaching a true rent roll showing 84 percent

51   05/05/2017                 occupancy,      reporting      that     Arbor     was
                    TODD
                   MORGAN       scheduling an annual inspection, and stating
                                “we are at 84% so we need to discuss a game
                                plan.”

                                Email to Kevin Morgan and defendant TODD
                   FRANK
                  GIACOBBE      MORGAN,          copying     defendant        FRANK

52   05/15/2017                 GIACOBBE,         attaching a false and inflated
                    TODD
                   MORGAN       T12 statement and a false and inflated rent roll
                                “for servicing” of the loan.

                   FRANK        Email to Kevin Morgan and defendant
                  GIACOBBE
                                FRANK       GIACOBBE,          copying       defendant
53   05/18/2017
                    TODD        TODD MORGAN, attaching a false and
                   MORGAN
                                inflated rent roll.




                                34
  Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 35 of 57




                          AMHERST GARDENS

COUNT     DATE       DEFENDANT(S)     DESCRIPTION OF WIRE COMMUNICATION

                                    Email to defendant FRANK GIACOBBE and
                       FRANK
 54     07/21/2015    GIACOBBE      to a co-conspirator with a false and inflated
                                    rent roll for Amherst Gardens.


                             EDEN SQUARE

COUNT     DATE       DEFENDANT(S)     DESCRIPTION OF WIRE COMMUNICATION

                                    Email to Kevin Morgan with instructions to
                                    place a radon detection canister in a vacant
                                    unit on the top floor of the building “with the
                       FRANK
 55     10/24/2016    GIACOBBE      window slightly cracked like a half an inch”
                                    despite instructions form the radon testing
                                    company to place the canisters only in ground
                                    floor units.

                                    Email to defendants FRANK GIACOBBE and
                                    ROBERT MORGAN, proposing how to
                                    explain to Berkadia the number of vacancies
                       FRANK        after an Eden Square employee gave an
                      GIACOBBE
 56     03/15/2017                  inspector on site an accurate rent roll showing
                      ROBERT        the property less than 70 percent occupied
                      MORGAN
                                    despite the loan having closed in December
                                    2016 with false and inflated rent rolls reporting
                                    greater than 95 percent occupancy.

                                    Email to Berkadia attempting to explain the
                      ROBERT
 57     03/15/2017
                      MORGAN        current occupancy at Eden Square.
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 36 of 57




                        VILLAS OF VICTOR

                                Email from associate of defendant FRANK
                   ROBERT       GIACOBBE           to       defendant        ROBERT
                   MORGAN
58   01/26/2010                 MORGAN,           copying        defendant    FRANK
                   FRANK        GIACOBBE, attaching false and inflated T12
                  GIACOBBE
                                statement.

                                Email       to    Kevin       Morgan         requesting
                   ROBERT       confirmation      that    rent     prices    had   been
59   02/19/2010
                   MORGAN
                                removed from the property’s website.

                   ROBERT       Email to ROBERT MORGAN and FRANK
                   MORGAN
                                GIACOBBE confirming “ALL RENTS ARE
60   02/19/2010
                   FRANK        DOWN.”
                  GIACOBBE

                   PARK PLACE OF SOUTH PARK

                                Email to attorney attaching inflated sales
                   ROBERT
61   08/22/2011
                   MORGAN       contract.

                                Email from attorney instructing that date of
                   ROBERT       inflated sales contract should be the same date
62   08/23/2011
                   MORGAN
                                as the true sales contract.

                                Email to attorney requesting copies of true
                   ROBERT
63   09/15/2011
                   MORGAN       sales contract in Word version.

                                Email to associate of defendant FRANK
                   ROBERT
                   MORGAN       GIACOBBE,         copying        defendant    FRANK
64   09/15/2011
                                GIACOBBE, attaching Word version of true
                   FRANK
                  GIACOBBE      sales contract.




                                36
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 37 of 57




                                Email from associate of FRANK GIACOBBE
                   ROBERT
                   MORGAN       attaching an inflated sales contract purportedly
65   09/15/2011
                                signed by the seller from the true contract to be
                   FRANK
                  GIACOBBE      signed by a Morgan-affiliated middleman.


                        ELLISON HEIGHTS

                                Email to ESL attaching a false and inflated
                    TODD        schedule        of value   including   an   inflated
66   09/20/2016
                   MORGAN
                                construction cost.

                    TODD        Email to ESL attaching an inflated invoice.
67   06/26/2017
                   MORGAN
                                Email to defendant ROBERT MORGAN
                    TODD        attaching        spreadsheet   reflecting   inflated
                   MORGAN
68   07/17/2017                 contract price and actual amount to be paid
                   ROBERT       and indicating an excess of funds on Ellison
                   MORGAN
                                Heights.

                                Email      to    defendant     TODD     MORGAN
                   ROBERT
                   MORGAN       responding to the email referenced at Count 68
69   07/17/2017
                                attaching the spreadsheet with actual and
                    TODD
                   MORGAN       inflated contract figures.

                   ROBERT       Email from Contractor 1 attaching spreadsheet
                   MORGAN
70   03/27/2018                 reflecting actual and inflated contract figures
                    TODD        for Ellison Heights and other projects.
                   MORGAN

                         UNION SQUARE

                                Email from Contractor 3 attaching contract for
                    TODD
71   07/28/2017
                   MORGAN       $17,984,000.




                                37
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 38 of 57




                                Email to Contractor 3 asking whether the
                                contract referenced at Count 71 was for
                    TODD
72   07/28/2017
                   MORGAN       internal purposes or the contract to be
                                presented to the lender.

                                Email to TODD MORGAN stating that the
                                contract referenced at Count 71 was for
                                internal    purposes   and   defendant    TODD
                    TODD
73   07/28/2017
                   MORGAN       MORGAN needed to tell Contractor 3 what
                                figure to use for the contract to be presented to
                                the lender.

                                Email to Contractor 3 requesting a contract to
                    TODD        be presented to the lender in the amount of
74   07/28/2017
                   MORGAN
                                $19,484,000.

                                Email from Contractor 3 attaching two
                                contracts, one containing the true figure, and
                    TODD
75   07/28/2017
                   MORGAN       one containing a figure to be presented to the
                                lender.


                    LINKS AT CENTERPOINTE

                                Email      from   Morgan     Services    employee
                   MICHAEL      attaching two documents revealing separate
                   TREMITI
76   07/28/2016                 contract prices for Links at Centerpointe, one
                    TODD        of which was the actual contract price, and one
                   MORGAN
                                of which was presented to the lender.

                                Email      from   Morgan     Services    employee
                                attaching two invoices, one of which reflected
                    TODD
77   09/01/2016
                   MORGAN       the actual contract amount and one of which
                                reflected the inflated amount.



                                38
Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 39 of 57




                    TODD
                   MORGAN       Email forwarding the email referenced at
78   09/01/2016
                                Count 77.
                   MICHAEL
                   TREMITI
                    TODD
                   MORGAN       Email       attaching       inflated   construction
79   09/16/2016
                                documents.
                   FRANK
                  GIACOBBE

                    NON-PROPERTY SPECIFIC

                                Email from defendant ROBERT MORGAN to
                                defendant FRANK GIACOBBE instructing
                                defendant GIACOBBE not to have another co-
                   FRANK
                  GIACOBBE      conspirator     advertise    defendant   ROBERT
80   08/28/2013
                                MORGAN’S deals in papers because “we
                   ROBERT
                   MORGAN       don’t want any other banks to see it. they
                                might of (sic) seen numbers before, so we don’t
                                need issues”.

                                Email to Morgan Management personnel,
                                copying defendants ROBERT MORGAN and
                   ROBERT
                   MORGAN       TODD MORGAN, stating, “We should never
81   04/07/2016
                                send in financials that show DCR [DSCR]
                    TODD
                   MORGAN       below where we need to be based on the loan
                                docs.”




                                39
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 40 of 57




                                              Email to Morgan Management personnel,
                                              copying defendants ROBERT MORGAN and
                                              TODD MORGAN, stating, “To reiterate,
                              ROBERT
                              MORGAN          though, we should never put ourselves in this
    82        04/07/2016
                                              position. DSCR should be reviewed prior to
                               TODD
                              MORGAN          sending in and if we do not meet the
                                              requirement, we need to make adjustments so
                                              we do meet it.”

               All in violation of Title 18, United States Code, Section 1343.


                                       COUNTS 83-96
                                         (Bank Fraud)
                           The Grand Jury Further Charges That:


         1.    The allegations contained in the Introduction and Counts 1 through 82 of this

Indictment are re-alleged and incorporated by reference as if fully set forth herein.



         2.    On or about the dates set forth below, in the Western District of New York

and elsewhere, the defendants set forth below did knowingly execute, and attempt to

execute, a scheme and artifice to defraud financial institutions and to obtain moneys, funds,

credits, assets, securities, and other property owned by, and under the custody and control

of, financial institutions by means of materially false and fraudulent pretenses,

representations and promises, with respect to the loans set forth below by date, property,

borrower, loan amount, and financial institution:




                                              40
        Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 41 of 57




                                                                             Loan            Financial
Count      Date      Defendant(s)     Property             Borrower
                                                                            Amount          Institution

  83    05/13/2010    FRANK         Park Place of        Park Place of    $9,750,000          Arbor
                     GIACOBBE        South Park           South Park                       Commercial
                                                          Apartment                       Mortgage, LLC
                     ROBERT                              Homes, LLC
                     MORGAN

  84    05/13/2010    FRANK         Park Place of        Park Place of    $1,640,072.68       Arbor
                     GIACOBBE        South Park           South Park                       Commercial
                                                          Apartment                       Mortgage, LLC
                     ROBERT                              Homes, LLC
                     MORGAN

  85    10/25/2012    FRANK           Villas of          The Villas of    $13,800,000       Berkadia
                     GIACOBBE          Victor            Victor, LLC                       Commercial
                                                                                          Mortgage, LLC
                     ROBERT
                     MORGAN

  86    12/20/2012    FRANK            Rugby            Rugby Square,     $9,000,000        Berkadia
                     GIACOBBE          Square               LLC                            Commercial
                                                                                          Mortgage, LLC
                     ROBERT
                     MORGAN

  87    04/30/2013    FRANK           Morgan            Morgan Ellicott   $8,500,000        UBS Real
                     GIACOBBE         Ellicott         Apartments, LLC                        Estate
                                                                                          Securities, Inc.
                     ROBERT
                     MORGAN

  88    12/9/2014     FRANK            Avon             Morgan Avon       $6,300,000          Arbor
                     GIACOBBE        Commons           Apartments, LLC                     Commercial
                                                                                          Mortgage, LLC
                     ROBERT
                     MORGAN

  89    01/21/2015   ROBERT           Links at             Morgan         $18,300,000     Canandaigua
                     MORGAN         Centerpointe         Canandaigua                      National Bank
                                                          Land, LLC
                      TODD
                     MORGAN

                     MICHAEL
                     TREMITI




                                                  41
        Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 42 of 57




                                                                            Loan           Financial
Count      Date      Defendant(s)     Property            Borrower
                                                                           Amount         Institution

  90    05/12/2015    FRANK          Rochester           Park Place       $45,791,000     Berkadia
                     GIACOBBE         Village         Pittsburgh, LLC                    Commercial
                                                                                        Mortgage, LLC
                     ROBERT
                     MORGAN

                      TODD
                     MORGAN

  91    09/30/2015    FRANK          Amherst          Chesed Properties   $11,000,000      Arbor
                     GIACOBBE        Gardens           Buffalo, LLC                      Commercial
                                                                                        Funding, LLC

  92    06/27/2016    FRANK         Southpointe        The Reserve at     $45,000,000       Arbor
                     GIACOBBE                           Southpointe,                     Commercial
                                                           LLC                          Mortgage, LLC
                     ROBERT
                     MORGAN

                      TODD
                     MORGAN

  93    09/30/2016   ROBERT           Ellison          Ellison Heights    $32,000,000        ESL
                     MORGAN           Heights         Apartments, LLC

                      TODD
                     MORGAN

  94    12/21/2016    FRANK         Eden Square        Cranberry Vista    $42,000,000     Berkadia
                     GIACOBBE                         Apartments, LLC                    Commercial
                                                                                        Mortgage, LLC
                     ROBERT
                     MORGAN

                      TODD
                     MORGAN

  95    01/12/2017    FRANK           Links at            Morgan          $21,140,000       Arbor
                     GIACOBBE       Centerpointe        Canandaigua                      Commercial
                                                         Land, LLC                      Mortgage, LLC
                     ROBERT
                     MORGAN

                      TODD
                     MORGAN




                                                 42
        Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 43 of 57




                                                                                   Loan            Financial
Count            Date        Defendant(s)     Property           Borrower
                                                                                  Amount          Institution

  96    01/12/2017            FRANK           Links at           Morgan         $2,926,616.88       Arbor
                             GIACOBBE       Centerpointe       Canandaigua                       Commercial
                                                                Land, LLC                       Mortgage, LLC
                             ROBERT
                             MORGAN

                              TODD
                             MORGAN

  97    09/04/2017           ROBERT           Union           59 Union Square   $18,500,000     Canandaigua
                             MORGAN           Square                                            National Bank

                              TODD
                             MORGAN

                  All in violation of Title 18, United States Code, Sections 1344 and 2.



                                                  COUNT 98

                                     (Conspiracy to Commit Wire Fraud)

                                   The Grand Jury Further Charges That:

            1.          The allegations contained in the Introduction and Counts 1 through 97 of this

  Superseding Indictment are re-alleged and incorporated by reference as if fully set forth

  herein.



                                              THE CONSPIRACY

            2.          Beginning in or before March 2017, the exact date being unknown to the

  Grand Jury, and continuing to in or about November 2018, in the Western District of New

  York, and elsewhere, the defendants, ROBERT MORGAN, and TODD MORGAN did

  knowingly, willfully and unlawfully combine, conspire and agree together and with Kevin

  Morgan and Scott Creswell and others known and unknown to the Grand Jury, to devise a


                                                         43
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 44 of 57




scheme and artifice to defraud insurance companies and for obtaining money and property

from insurance companies by means of materially false and fraudulent pretenses,

representations and promises, and for the purpose of executing the scheme and artifice, to

transmit, and cause to be transmitted, by means of wire communication in interstate and

foreign commerce, writings, signs, signals, pictures and sounds, and the scheme and artifice

affected financial institutions, in violation of Title 18, United States Code, Section 1343.



                            OBJECTS OF THE CONSPIRACY

         3.   It was an object of the conspiracy to induce the insurance companies to issue

payments on insurance claims for multi-family residential properties in the Robert Morgan

portfolio in excess of the actual amount to repair those properties after damage to the

properties.

         4.   It was a further object of the conspiracy to carry out and to execute the above-

listed objects for the personal gain, benefit, profit, advantage, and accommodation of

defendant ROBERT MORGAN.



                      MEANS BY WHICH THE OBJECTS OF THE
                       CONSPIRACY WERE ACCOMPLISHED:

         5.   The objects of the conspiracy were accomplished by submitting to insurance

companies false and inflated contracts for property repairs and false and inflated invoices

representing purported payments to construction firms in excess of actual payments to those

firms.




                                               44
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 45 of 57




                  ACTS IN FURTHERANCE OF THE CONSPIRACY

       6.     In furtherance of the conspiracy, the following acts, among others, were

committed in the Western District of New York and elsewhere:



                         Lakes at 8201/Summerwood Apartments

       7.     On or about March 8, 2017, Contractor 4 sent Kevin Morgan a false and

inflated contract for repairs at the property in the amount of $3,236,519.

       8.     On or about March 20, 2017, Contractor 4 sent Kevin Morgan the actual

contract for repairs at the property in the amount of $2,500,000.

       9.     During the course of the conspiracy, on or about July 11, 2017, a Prudential

employee emailed Scott Cresswell, copying defendant TODD MORGAN and Kevin

Morgan stating that the Master Servicer for the Summerwood loan was requesting cancelled

checks for payments to the contractor. In lieu of cancelled checks, Prudential later accepted

a form, signed by defendant ROBERT MORGAN, falsely certifying $970,955.70 in

payments to Contractor 4 for the property.

       10.    On or about April 20, 2018, Scott Cresswell emailed a Prudential employee

attaching an inflated final invoice reflecting total payments of $3,236,519.

       11.    Between March 2017 and November 2018, insurers made payments based on

false and fraudulent invoices and contracts that defendant ROBERT MORGAN caused to

be submitted by Scott Cresswell and others known and unknown to the grand jury.




                                              45
    Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 46 of 57




                                       Eden Square

       12.    On May 2, 2017, a Contractor 1 employee sent an email to defendant TODD

MORGAN and Kevin Morgan asking what amount should be entered on the contract to be

presented to York Risk, the adjuster hired by the insurance companies to manage the

claims, in connection with repairs Contractor 1 was to perform at Eden Square.

       13.    On May 3, 2017, defendant TODD MORGAN replied that the invoice

should be “right around the number $263,013.57.” On the same date, defendant TODD

MORGAN sent an additional email, adding, “If you could also date the invoice closer to

when you finished all of the work that would be great.” On May 4, 2017, Contractor 1 sent

defendant TODD MORGAN and Kevin Morgan one email reflecting an inflated invoice

for $263,013.57 and a second email with an actual amount of $174,999.

       14.    Between March 2017 and July 2017, insurers made payments based on the

false and fraudulent invoices and contracts provided by defendant TODD MORGAN and

others known and unknown to the grand jury.



                      Catastrophic Claim From March 2017 Storm

       15.    On or about March 8, 2017, a windstorm in the Rochester, New York

metropolitan area damaged thirty-four properties in the Morgan multi-family residential

portfolio. Morgan Facilities was contracted to do the work or to act as the general

contractor to repair or coordinate the repair of the damage on all of the properties.

Defendant ROBERT MORGAN and Scott Cresswell caused the presentation of inflated

contracts to York Risk, the adjuster hired by the insurance companies to manage the claims.




                                            46
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 47 of 57




          16.   Between June 2017 and January 2018, insurers made payments based on the

false and fraudulent invoices and contracts that defendants ROBERT MORGAN and

TODD MORGAN caused to be provided by Scott Cresswell and others known and

unknown to the grand jury.

                All in violation of Title 18, United States Code, Section 1349.



                                      COUNTS 99-113
                                        (Wire Fraud)
                           The Grand Jury Further Charges That:

          1.    The allegations contained in the Introduction and Counts 1 through 98 of this

Superseding Indictment are re-alleged and incorporated by reference as if fully set forth

herein.

          2.    Beginning in or before March 2017, the exact date being unknown to the

Grand Jury, and continuing to in or about November 2018, in the Western District of New

York, and elsewhere, the defendants, ROBERT MORGAN, and TODD MORGAN, did

devise, and intend to devise, a scheme and artifice to defraud insurance companies and for

obtaining money and property from insurance companies by means of materially false and

fraudulent pretenses, representations and promises, and the scheme and artifice affected

financial institutions.

          3.    On or about the dates set forth below, in the Western District of New York,

and elsewhere, for the purpose of executing the scheme and artifice, the defendants set forth

below, did transmit, and cause to be transmitted, by means of wire communication in

interstate and foreign commerce, writings, signs, signals, pictures and sounds as set forth

below:

                                              47
  Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 48 of 57




             LAKES AT 8201/SUMMERWOOD APARTMENTS

COUNT     DATE       DEFENDANT(S)     DESCRIPTION OF WIRE COMMUNICATION

                                    Email from financial institution stating that the
                                    master servicer on the loan for the property
                       TODD
 99     07/11/2017
                      MORGAN        requested copies of cancelled checks made to
                                    the contractor for the insurance work.

                                    Email to Prudential Asset Recovery attaching
                      ROBERT        document falsely certifying $970,955.70 in
 100    01/31/2018
                      MORGAN
                                    payments to Contractor 4.


                             EDEN SQUARE

                                    Email from Kevin Morgan to Scott Cresswell,
                                    copying    defendant     TODD       MORGAN,
                       TODD         informing him that the repair work for Eden
 101    03/27/2017
                      MORGAN
                                    Square was being done “for much cheaper
                                    than insurance is giving us.”

                                    Email from Contractor 1 stating that although
                                    the contract amount for the repair was “$181k”
                       TODD         it appeared the final amount would be “174k”
 102    04/26/2017
                      MORGAN
                                    and asking if Morgan Management needed a
                                    different invoice for insurance.

                                    Email from Contractor 1 asking if there was a
                       TODD
 103    05/02/2017
                      MORGAN        number yet to use on an invoice for insurance.

                                    Email from defendant TODD MORGAN to
                       TODD         Contractor 1 asking for the insurance invoice
 104    05/03/2017
                      MORGAN
                                    to be “right around the number: $263,013.57.”




                                    48
  Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 49 of 57




COUNT     DATE       DEFENDANT(S)     DESCRIPTION OF WIRE COMMUNICATION

                                    Email from defendant TODD MORGAN to
                                    Contractor 1 asking Contractor 1 to “date the
                       TODD
 105    05/03/2017
                      MORGAN        [inflated] invoice closer to when you finished
                                    all of the work.”

                                    Email from defendant TODD MORGAN to
                       TODD         Contractor 1 asking if he could get the inflated
 106    05/04/2017
                      MORGAN
                                    invoice “today”.

                                    Email from Contractor 1 responding to the
                       TODD         email referenced at Count 106 and stating,
 107    05/04/2017
                      MORGAN
                                    “For sure. Send over in a bit.”

                                    Email from Contractor 1 to defendant TODD
                       TODD         MORGAN attaching the true and accurate
 108    05/04/2017
                      MORGAN
                                    invoice reflecting a final cost of $174,999.

                                    Email from Contractor 1 attaching the false
                       TODD         and inflated invoice requested by defendant
 109    05/05/2017
                      MORGAN
                                    TODD MORGAN.

                                    Email from Kevin Morgan to Scott Cresswell
                                    forwarding the email referenced at Count 108,
                       TODD
 110    05/05/2017
                      MORGAN        attaching the true and accurate invoice for the
                                    repair work.




                                    49
    Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 50 of 57




 COUNT         DATE       DEFENDANT(S)       DESCRIPTION OF WIRE COMMUNICATION

                        CATASTROPHIC CLAIM MARCH 2017

                                           Email from defendant ROBERT MORGAN
                                           acknowledging email from Morgan Facilities
                                           indicating the total cost to repair roofs at
                            ROBERT
   111     06/07/2017
                            MORGAN         Henrietta Highlands would be $618,840 and
                                           requesting confirmation that it was “Morgan
                                           pricing and bottom pricing.”

                                           Email    from   Morgan    Facilities   to   Scott
                                           Cresswell and defendant TODD MORGAN
   112     07/10/2017        TODD
                                           attaching document showing a contract sum of
                            MORGAN
                                           $615,762 for Henrietta Highlands.

                                           Email from Morgan Management employee
                             TODD          indicating a total of $622,602 of invoices for
   113     09/15/2017
                            MORGAN
                                           Henrietta Highlands.

             All in violation of Title 18, United States Code, Section 1343.




                                      COUNT 114
                            (Money Laundering Conspiracy)
                         The Grand Jury Further Charges That:

      1.     The allegations of the Introduction and in all of the paragraphs of the

Superseding Indictment are incorporated herein by reference.

      2.     Beginning in or about 2007, the exact date being unknown, and continuing to

in or about June 2017, in the Western District of New York, and elsewhere, the defendants,

ROBERT MORGAN, FRANK GIACOBBE, TODD MORGAN, and MICHAEL


                                            50
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 51 of 57




TREMITI, together and with others, known and unknown to the Grand Jury, knowingly

combined, conspired and agreed among themselves to commit offenses against the United

States in violation of Title 18, United States Code, Section 1957, that is, knowingly to

engage and attempt to engage in monetary transactions, by, through or to a financial

institution, affecting interstate or foreign commerce, in criminally derived property of a

value greater than $10,000, such property having been derived from a specified unlawful

activity, that is, Wire Fraud, in violation of Title 18, United States Code, Section 1343; and

Bank Fraud, in violation of Title 18, United States Code, Section 1344.


             All in violation of Title 18, United States Code, Section 1956(h).




                          FIRST FORFEITURE ALLEGATION
                              (Wire Fraud and Conspiracy)

                             The Grand Jury Alleges That:

       Upon conviction of the offenses alleged in Counts 1, 2 through 82, and 97 through

113 of this Superseding Indictment, or any one of them, the defendants, ROBERT

MORGAN, FRANK GIACOBBE, TODD MORGAN and MICHAEL TREMITI, shall

forfeit to the United States of America any property, real or personal, which constitutes or is

derived from proceeds traceable to the offense of conviction, including, but not limited to:



                                 MONETARY AMOUNT

       The sum of two hundred sixty-seven million, three hundred forty-six thousand, six
hundred eighty-nine dollars ($267,346,689) United States currency to be evidenced by a
monetary judgment issued by this Court in aforesaid amount. Said judgment amount will
accrue at the prevailing rate per annum and serve as a judgment and lien against defendant’s
property, wherever situated until fully satisfied.


                                              51
    Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 52 of 57




                                   REAL PROPERTY

       a.     The premises, buildings, appurtenances, improvements, and real property
located at 215 Dorchester Avenue, Syracuse, New York, known as the Rugby Square
Apartments, a multi-family residential apartment complex, owned by Rugby Square LLC,
and more particularly described in a certain deed recorded in the Onondaga County Clerk’s
Office on March 1, 2012 in Book 5191 at Page 569;

       b.     The premises, buildings, appurtenances, improvements, and real property
located at 221 and 291 William Street, Buffalo, New York, known as the Morgan Ellicott
Apartments, a multi-family residential apartment complex, owned by Morgan Ellicott
Apartments LLC, situate in the County of Erie, and more particularly described in a certain
deed recorded in the Erie County Clerk’s Office on June 5, 2012 in Book 11224 of Deeds at
Page 1836;

       c.     The premises, buildings, appurtenances, improvements, and real property
located at 86 East Amherst Street, Buffalo, New York, known as the Amherst Gardens
Apartments, a multi-family residential apartment complex, owned by Chesed Properties
Buffalo LLC, situate in the County of Erie, and more particularly described in a certain
deed recorded in the Erie County Clerk’s Office on July 2, 2014 in Book 11266 of Deeds at
Page 886;

       d.     The premises, buildings, appurtenances, improvements, and real property at
597 Collins Street, Avon, New York, known as Avon Commons, a multi-family
residential apartment complex, owned by Morgan Avon Apartments LLC, situate in the
County of Livingston, and more particularly described in a certain deed recorded in the
Livingston County Clerk’s Office on December 15, 2014 in Book 1273 of Deeds at Page
1788;

       e.     The premises, buildings, appurtenances, improvements, and real property at
at 10100 Kettlecreek Drive, Cranberry Township, Pennsylvania, known as Rochester
Village Apartments at Park Place, a multi-family residential apartment complex, owned by
Park Place Pittsburgh, LLC, situate in the County of Butler, Pennsylvania and more
particularly described in a certain deed recorded in the Butler County Clerk’s Office as
instrument #201205110013496 in Plan Book Volume 329, Pages 13-16 (being a
resubdivision of Parcel PP M1-M2 in the Park Place Subdivision Plan #2 Plan for
recording, as recorded on August 26,2011, in the Recorder of Deeds Office of Butler
County, Pennsylvania, as instrument #201108260020358);

       f.     The premises, buildings, appurtenances, improvements, and real property at
1000 Meadow Lane, Canonsburg, Pennsylvania, known as The Reserve at Southpointe,
a multi-family residential apartment complex, owned by The Reserve at Southpointe LLC,
and further described as:

      The certain parcel of land being all of Lot #1 in the Reserve at Southpointe Plan No
      1, Last recorded in Instrument No. 201237840 in the Washington County Recorder

                                            52
    Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 53 of 57




      of Deeds Office: Said lands being situate in the township of Cecil, County of
      Washington, Commonwealth of Pennsylvania; Together with the rights and
      responsibilities contained in the Access Easement between The Reserve at
      Southpointe LLC, a Delaware limited liability company, The reserve at Southpointe
      II LLC, a Delaware limited liability company and RCM PA Land LLC, a
      Pennsylvania limited liability company, dated June 24, 2016 and recorded June 27,
      2016 in the Washington County Recorder of Deeds Office as Instrument number
      201615700.

       g.    The premises, buildings, appurtenances, improvements, and real property at
9000 Old Station Road, Cranberry Township, Pennsylvania, known as Eden Square
Apartments, a multi-family residential apartment complex, owned by Cranberry Vista
Apartments LLC, situate in the County of Butler, Pennsylvania, being known as Lot
Number 2 in the Davis Subdivision Plan as recorded in the Recorder’s Office of Butler
County, Pennsylvania on January 10, 2014 in Plan Book Volume 339, page number 43 as
Instrument # 201401100000776;

       h.      The premises, buildings, appurtenances, improvements, and real property at
2000 Pebbleview Drive, Victor, New York, known as the Villas of Victor, a multi-family
residential apartment complex, owned by The Villas of Victor LLC, situate in the County
of Ontario, and more particularly described in a certain deed recorded in the Ontario
County Clerk’s Office on October 24, 2002 in Book 1085 of Deeds at Page 944;

       i.     The premises, buildings, appurtenances, improvements, and real property at
1700 Patrick Place, South Park Township, Pennsylvania, known as Park Place of South
Park, a multi-family residential apartment complex, owned by Park Place of South Park
Apartment Homes LLC, and further described as:

      A certain lot or piece of ground situate in the Township of South Park, County of
      Allegheny and Commonwealth of Pennsylvania being known and designated as Lot
      #6 in the Park Place Apartments Plan as recorded in the Department of Real Estate
      of Allegheny County, Pennsylvania in Plan Book Volume 95, Pages 154 to 156.
      Also known as Phase I, Park Place, a condominium development, as recorded in
      Plan Book Volume 115, pages 167 to 174, Phase II Park Place, a condominium
      development as recorded in Plan Book Volume 115, pages 175 to 182, and Phase III
      Park Place, a condominium development, as recorded in Plan Book Volume 115,
      pages 183 to 189.

        j.     The premises, buildings, appurtenances, improvements, and real property at
1200-A Penfield Road, Penfield, New York, known as Ellison Heights Apartments, a
multi-family residential apartment complex, owned by Ellison Heights Apartments LLC,
situate in the County of Monroe, and more particularly described in a certain deed recorded
in the Monroe County Clerk’s Office on December 24, 2013 in Book 11343 of Deeds at
Page 350;



                                            53
    Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 54 of 57




       k.     The premises, buildings, appurtenances, improvements, and real property at
59 Union Square Boulevard, Chili, New York, known as Union Square Apartments, a
multi-family residential apartment complex, owned by 59 Union LLC, situate in the
County of Monroe, and more particularly described in a certain deed recorded in the
Monroe County Clerk’s Office on October 31, 2017 in Book 11940 of Deeds at Page 614;
and

        l.     The premises, buildings, appurtenances, improvements, and real property at
2227 Brickyard Road, Canandaigua, New York, the Links at Centerpointe Townhomes,
a multi-family residential apartment complex, owned by Morgan Canandaigua Land LLC,
situate in the County of Ontario, and more particularly described in a certain deed recorded
in the Ontario County Clerk’s Office on December 16, 2013 in Book 1308 of Deeds at page
906.



       If any of the property described above, as a result of any act or omission of the

defendants:

       a.     cannot be located upon the exercise of due diligence;
       b.     has been transferred or sold to, or deposited with, a third party;
       c.     has been placed beyond the jurisdiction of the court;
       d.     has been substantially diminished in value; or
       e.     has been commingled with other property that cannot be divided without
              difficulty,

the United States of America shall be entitled to forfeiture of substitute property up to the

value of the above referenced properties pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 18, United States Code, Section 982(b)(1) and Title 28,

United States Code, Section 2461(c).

       All pursuant to Title 18, United States Code, Sections 981(a)(1)(C), Title 21,

United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c).




                                             54
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 55 of 57




                        SECOND FORFEITURE ALLEGATION
                        (Bank Fraud, Wire Fraud and Conspiracy)

                             The Grand Jury Further Alleges That:

       Upon conviction of the offenses alleged in Counts 1 through 113 of this Indictment,

or any one of them, the defendant, ROBERT MORGAN, FRANK GIACOBBE, TODD

MORGAN and MICHAEL TREMITI, shall forfeit to the United States of America any

property constituting, or derived from proceeds obtained directly or indirectly, as a result of

such offense of conviction, including, but not limited to:


                                 MONETARY AMOUNT

       The sum of two hundred sixty-seven million three hundred forty-six thousand six
hundred eighty-nine dollars ($267,346,689) United States currency to be evidenced by a
monetary judgment issued by this Court in aforesaid amount. Said judgment amount will
accrue at the prevailing rate per annum and serve as a judgment and lien against defendant’s
property, wherever situated until fully satisfied.


                                     REAL PROPERTY

       All of the Real Properties listed in the First Forfeiture Allegation, above,
incorporated herein by reference.


       If any of the property described above, as a result of any act or omission of the

defendants:

       a.     cannot be located upon the exercise of due diligence;
       b.     has been transferred or sold to, or deposited with, a third party;
       c.     has been placed beyond the jurisdiction of the court;
       d.     has been substantially diminished in value; or
       e.     has been commingled with other property that cannot be divided without
              difficulty,




                                              55
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 56 of 57




the United States of America shall be entitled to forfeiture of substitute property up to the

value of the above referenced properties pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 18, United States Code, Section 982(b)(1).


       All pursuant to Title 18, United States Code, Section 982(a)(2).



                          THIRD FORFEITURE ALLEGATION
                             (Money Laundering Conspiracy)

                                The Grand Jury Alleges That:

       Upon conviction of the offense alleged in Count 114, the defendants, ROBERT

MORGAN, FRANK GIACOBBE, TODD MORGAN and MICHAEL TREMITI, shall

forfeit to the United States of America any property, real or personal, involved in such

offense, and any property traceable to such property. The property to be forfeited includes,

but is not limited to, the following:

                                  MONETARY AMOUNT

       The sum of two hundred sixty-seven million three hundred forty-six thousand six
hundred eighty-nine dollars ($267,346,689.00) United States currency to be evidenced by a
monetary judgment issued by this Court in aforesaid amount. Said judgment amount will
accrue at the prevailing rate per annum and serve as a judgment and lien against defendant’s
property, wherever situated until fully satisfied.


                                        REAL PROPERTY

       All of the Real Properties listed in the First Forfeiture Allegation, above,
incorporated herein by reference.



       If any of the property described above, because of any act or omission of the

defendants:



                                             56
     Case 1:18-cr-00108-EAW-HKS Document 42 Filed 05/21/19 Page 57 of 57




       a.     cannot be located upon the exercise of due diligence;
       b.     has been transferred or sold to, or deposited with, a third party;
       c.     has been placed beyond the jurisdiction of the court;
       d.     has been substantially diminished in value; or
       e.     has been commingled with other property that cannot be divided without
              difficulty,

the United States of America shall be entitled to forfeiture of substitute property up to the

value of the above referenced properties. The United States of America shall be entitled to

forfeiture of substitute property pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1).


       All pursuant to Title 18, United States Code, Section 982(a)(1).



       DATED: Buffalo, New York, May 21, 2019.

                                           JAMES P. KENNEDY, JR.
                                           United States Attorney


                                    BY:    S/JOHN D. FABIAN
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           Western District of New York
                                           138 Delaware Avenue
                                           Buffalo, New York 14202
                                           716-843-5819
                                           john.fabian@usdoj.gov


A TRUE BILL:


S/FOREPERSON




                                             57
